DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powderly (U.S. Patent Application Publication No. 2020/0081555 A1).

	Regarding claim 1: 
	Powderly teaches: a method of generating a virtual reality ("VR") experience (e.g. para. 2 and Fig. 1), the method comprising: 
	recognizing a real-world ("RW") object in possession of a user of the VR experience (see e.g. “Examples of Interactable Objects” beginning at para. 107, the interactable objects can be physical (a RW object), and can be in possession of a user (e.g. paras. 114-19)) (*alternate teaching: see para.78 and 96-96, totems correspond to RW objects in possession of a user); 
	defining a VR object that corresponds to the RW object, wherein the VR object is configured to be used during the VR experience (see above mapping to totems, one example is in para. 78, a virtual computer related object corresponding to the totem is defined, rendered and configured to be used); 
	tracking the RW object to identify actions related to with the RW object (para. 90-96, tracking movement of the totem to translate to movement or command. See also para. 106 and Figs. 8-9); and 
	rendering the VR object in the VR experience to correspond with the actions related to the RW object (paras. 94-96, example of page turning; alternate example in para. 90).



	Regarding claim 2:
	Powderly further teaches: the method of claim 1, further comprising: defining properties of the RW object; and reflecting the properties of the RW object in properties of the VR object (see e.g. para. 78, here the totem can be defined as a flat surface, and a keyboard or trackpad can be virtually rendered on the surface. This corresponds to the reflecting step). 


	Regarding claim 3:
	Powderly further teaches: the method of claim 1, wherein the actions related to the RW object comprise motions of the RW object by the user (see e.g. para. 90, re: actions related to a RW object such as a toy gun). 


	Regarding claim 4:
	Powderly further teaches: the method of claim 1, wherein the actions related to the RW object comprise a communication to or from the RW object (e.g. para. 78, user may use the totem (RW object) to interact with the system or other users, said interaction corresponding to communications).  


	Regarding claim 5:
	Powderly further teaches: the method of claim 1, wherein recognizing the RW object and tracking the RW object comprises: using machine vision to analyze the RW object (see e.g. para. 82-85, function of the object recognizers. See also para. 90, 95-96 and Figs. 8-9). 


	Regarding claim 6:
	Powderly further teaches: the method of claim 1, wherein recognizing the RW object comprises: communicatively connecting with the RW object using a computer application (see e.g. para. 94, which teaches a totem (RW object) that is designated for a social medial application, or playing games) (alternatively, see para. 102 for an alternate teaching).  


	Regarding claim 7:
	Powderly further teaches: the method of claim 6, wherein tracking the RW object comprises: communicating electronically with the RW object (see e.g. para. 94, which teaches a totem (RW object) that is designated for a social medial application, or playing games. As currently claimed, this teaches the same features of claim 6 and 7) (alternatively, see para. 102 for an alternate teaching).  


	Regarding claim 9:
	Powderly further teaches: the method of claim 7, further comprising: instructing the RW object to display content that aligns with the content of the VR experience (see e.g. para. 96, here, the RW object (totem or physical object) is being moved back and forth to signify turning a virtual page). See also above mapping to claim 1 re: totems; Powderly provides other examples of this). 


	Regarding claim 10:
	Powderly further teaches: the method of claim 1, wherein: the VR experience is generated by a VR system (see Fig. 2); and the RW object is not a dedicated component of the VR system (see mapping in claim 1 re: totem, corresponding to the RQ object. The totem is not a dedicated component of the system of Fig. 2). 


	Regarding claim 11:
	Powderly further teaches: the method of claim 1, wherein the RW object lacks electronic communication capability (e.g. para. 78, the totem as a flat surface lacks electronic communication capabilities). 


	Regarding claim 12: see also claim 1. 
	Powderly teaches: a virtual reality ("VR") system (Fig. 2: 200) comprising: a VR controller (e.g. para 41, various modules and systems to support functioning of display) including one or more processors (Fig. 2: 260, one of the modules or systems) and a computer-readable storage medium coupled to the one or more processors (para. 45) storing program instructions (para. 241, 337), 
	the VR controller being configured to generate a VR experience (para. 41); and 
	a VR headset communicatively connected to the VR controller that is configured to display a VR space to a user (Fig. 2); wherein the program instructions, when executed by the one or more processors (para. 241, 337), cause the one or more processors to perform operations comprising: 
	The operations correspond to the method of claim 1.  Thus, the same rationale for rejection applies. 


	Regarding claim 13: see claim 10.
	These claims are similar; the same rationale for rejection applies. 


	Regarding claim 14: see claim 11.
	These claims are similar; the same rationale for rejection applies. 


	 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 15, 16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly. 

	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the method of claim 7, further comprising: sending content originating in the VR experience to the RW object, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Powderly teaches virtual objects may include operating system objects such as e.g., a recycle bin for deleted files, a terminal for inputting commands, a file manager for accessing files or directories, an icon, a menu, an application for audio or video streaming, a notification from an operating system, and so on (para. 102).  Also stated in para. 102, “[v]irtual objects may also include objects in an application such as e.g., avatars, virtual objects in games, graphics or images, etc. Some virtual objects can be both an operating system object and an object in an application. In some embodiments, the wearable system can add virtual elements to the existing physical objects. For example, the wearable system may add a virtual menu associated with a television in the room, where the virtual menu may give the user the option to turn on or change the channels of the television using the wearable system.”  Powderly thus teaches/suggests content originating in the VR experience. Re: sending the content to the RW object, Powderly isn’t limited to what physical objects can be the RW object. In one specific instance, a TV is used (see para. 102).  In the context of operating systems, it can be a computer or computing device, such to receive content originating in the VR experience (see para. 102).  Modifying Powderly, in view of itself, to have included claim 8, is all of taught and suggested by Powderly, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.
	The prior art included each element recited in claim 8, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	


	Regarding claim 15:  
	Powderly teaches: a method of generating a virtual reality ("VR") experience, (e.g. para. 2 and Fig. 1), the method comprising:
	recognizing a real-world ("RW") object in possession of a user of the VR experience (see e.g. “Examples of Interactable Objects” beginning at para. 107, the interactable objects can be physical (a RW object), and can be in possession of a user (e.g. paras. 114-19)) (*alternate teaching: see para.78 and 96-96, totems correspond to RW objects in possession of a user); 
	defining a VR object that corresponds to the RW object, wherein the VR object is configured to be used during the VR experience (see above mapping to totems, one example is in para. 78, a virtual computer related object corresponding to the totem is defined, rendered and configured to be used);	
	tracking the RW object to identify position of the RW object with respect to a user of the VR experience (para. 90-96, See also para. 106 and Figs. 8-9); and 
	rendering the VR object in the VR experience in accordance with a context of the VR experience and the position of the RW object with respect to the user such that the VR object appears different than the RW object (paras. 94-96, example of page turning; alternate example in para. 90) (alternatively, context is also taught in “Examples of User Interaction Based on Contextual Information” beginning at para. 142; “Examples of Recommending a Mode of User Interaction Based on Contextual Information” and “Examples of Automatically Switching User Interaction Mode Based on Contextual Information” beginning at paras. 145 and 150, respectively). 
	Modifying Powderly, in view of itself, such to include the contextual teachings with respect to teachings relate to totems, as mapped above, is all of taught by the prior art reference, and such a modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 15, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 16: see claim 10.
	These claims are similar; the same rationale for rejection applies. 


	Regarding claim 18:
	Powderly teaches: the method of claim 15, wherein rendering the VR object according to a context of the VR experience comprises: assigning physics-related properties to the VR object that are untrue for the RW object (see e.g. para. 78, the virtual object can be pushed or moved (i.e. virtual trackpad, keyboard) whereas the physical object is a flat plate.
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Powderly, in view of same, to have obtained the above. The motivation would be to provide design and interactive flexibility in augmented/virtual reality worlds. 


	Regarding claim 19: see claim 5.
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 20: see claim 11.
	These claims are similar; the same rationale for rejection applies. 



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Powderly in view of Evans (U.S. Patent Application Publication No. 2018/0005439 A1).

	Regarding claim 17:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 15, wherein rendering the VR object according to a context of the VR experience comprises: rendering a graphical user interface of the VR object to reflect the context of the VR experience instead of reflecting content of a graphical user interface of the RW object, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Powderly teaches that rendering virtual user interfaces is known (see e.g. paras. 33-35,  78-80, 96-116).  Powderly also teaches that a mapping of virtual interfaces with real world objects is also known (see para. 102) (this capability corresponds to the features of Applicant’s claim 17).  Regarding rendering a GUI of a VR object to reflect context of VR experience instead of GUI of the RW object, Evans teaches that virtualizing electronic devices is known, whereby communication is shared between the virtual instance of the device and the physical device (Abstract, claim 1, paras. 21-26 and Figs. 1A, 1B, 3 and 7, and claims 1-5). Modifying the applied references, such that a GUI of a VR object is rendered, per Powderly (interface) and Evans to reflect VR experience instead of GUI of RW object, per Evans, (i.e. virtual and real interfaces of a real world desktop, or other electronic device- see para. 27), is all of taught, suggested and obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 17, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to augmented/virtual/mixed/extended realities (one or combination thereof).
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613